Case: 14-14530      Date Filed: 02/22/2016      Page: 1 of 30


                                                                                [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 14-14530
                              ________________________

                          D.C. Docket No. 7:12-cv-00153-HL

LINDA JEAN QUIGG, Ed.D.,

                                                                       Plaintiff-Appellant,

                                           versus

THOMAS COUNTY SCHOOL DISTRICT,
CHARLES EVANS,
Individually, et al,

                                                                    Defendants-Appellees.

                            __________________________

                     Appeal from the United States District Court
                         For the Middle District of Georgia
                          _________________________

                                   (February 22, 2016)

Before WILSON, WILLIAM PRYOR, and GILMAN, * Circuit Judges.

WILSON, Circuit Judge:


       *
        Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit Court
of Appeals, sitting by designation.
               Case: 14-14530       Date Filed: 02/22/2016       Page: 2 of 30


       Linda Quigg claims that the Thomas County School District (School

District) and five individual members of the School District’s governing board

(School Board) discriminated and retaliated against her, in violation of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1983, by

refusing to renew her employment contract and filing an ethics complaint against

her. The district court granted summary judgment to the School District and

School Board members on all of Quigg’s claims.

       On appeal, Quigg argues, inter alia, that the district court erred because the

summary judgment framework the court applied to her discrimination claims—the

McDonnell Douglas 1 framework—is not the proper framework for evaluating

mixed-motive claims that rely on circumstantial evidence. This threshold issue

requires us to identify the appropriate summary judgment framework for analyzing

such claims. We conclude that the proper framework for examining mixed-motive

claims based on circumstantial evidence is the approach adopted by the Sixth

Circuit in White v. Baxter Healthcare Corp., 533 F.3d 381 (6th Cir. 2008)—not the

McDonnell Douglas framework. Under the framework set forth in White, “to

survive a defendant’s motion for summary judgment, a . . . plaintiff asserting a


       1
          McDonnell Douglas v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). In McDonnell
Douglas, the Supreme Court put forth a three-part test for evaluating single-motive employment
discrimination claims: (1) the employee must show a prima facie case of discrimination; (2) the
employer must articulate a legitimate, nondiscriminatory reason for the adverse employment
action; and (3) the employee has to show the proffered reason is mere pretext. See at 802–05, 93
S. Ct. at 1824–26. This test is known as the McDonnell Douglas burden-shifting framework.

                                               2
              Case: 14-14530     Date Filed: 02/22/2016   Page: 3 of 30


mixed-motive claim need only produce evidence sufficient to convince a jury that:

(1) the defendant took an adverse employment action against the plaintiff; and (2)

[a protected characteristic] was a motivating factor for the defendant’s adverse

employment action. See 533 F.3d at 400 (internal quotation marks omitted).

      Applying the proper mixed-motive framework to Quigg’s discrimination

claims, we hold that the district court erred in granting summary judgment on her

claims against the School District and School Board members Scott Morgan and

Mark Nesmith. However, we find that the court properly dismissed Quigg’s

remaining discrimination claims, as well as all of her retaliation claims. Therefore,

we affirm in part and reverse in part.

                                I.   BACKGROUND

      Quigg served as the Assistant Superintendent of the School District from

1998 to 2007. In 2007, she became the Superintendent. The School Board

appoints superintendents through term contracts, which are subject to renewal.

The School Board consists of seven members, and a majority vote is required to

renew a superintendent’s contract. In appointing Quigg, the School Board granted

her a three-year contract. Then, in 2008, the School Board extended her contract

by one year, providing for an expiration date in mid-2011.

      In 2008, 2009, and 2010, the School Board rated Quigg’s overall

performance as satisfactory or above satisfactory on her annual performance


                                          3
             Case: 14-14530     Date Filed: 02/22/2016   Page: 4 of 30


evaluations. Nevertheless, Quigg had a tumultuous relationship with several

School Board members during that time. For example, Quigg openly supported

opponents of School Board members Kay Streets and Charles Evans during the

2010 School Board election. That same year, the School Board sent documents

related to certain School District programs to the Georgia Professional Standards

Commission (PSC) because various School Board members had ethical concerns

about Quigg’s administration of the programs. Additionally, although Quigg

received an overall satisfactory rating on her 2010 performance evaluation,

multiple School Board members reported in their individual evaluations of Quigg

that she did not meet expectations on a number of criteria.

      Given that Quigg’s superintendent contract was set to expire in mid-2011,

the School Board agreed to meet in February 2011 for a renewal vote on the

contract. Prior to the vote, School Board members Morgan and Nesmith

encouraged Quigg to reorganize her administration to provide for an assistant

superintendent. Morgan and Nesmith told Quigg that she needed a tough “hatchet

man” to address school policy implementation—a “guy” she could send to

individual schools to “handle” things. Morgan and Nesmith recommended a

specific male employee for the position, but Quigg suggested a female employee.

In response, Morgan replied: “We have no males in the school system?” And, at

another point during a conversation with Nesmith and Quigg about the assistant


                                         4
                Case: 14-14530   Date Filed: 02/22/2016    Page: 5 of 30


superintendent position, Morgan stated to Quigg: “[W]hat about a guy in this

position? . . . I’m just being honest about that, you know, a guy will—and I was

just thinking from the standpoint of an offset.” However, following these

comments, Morgan named a female school employee as a possible candidate for

the position.

      In addition to his conversations with Morgan and Quigg, Nesmith spoke to a

parent of a School District student prior to the renewal vote about the

superintendent position and the vote. Referring to the position of superintendent,

the proposed assistant superintendent position, or alternatively, the office of the

superintendent more generally, Nesmith told the parent: “[I]t is time to put a man

in there.”

      A couple months before the renewal vote, Quigg expressed uncertainty

about the vote. In a December 2010 e-mail, she wrote that she was “having a time

with [her] Board” and indicated that at least three School Board members were

“not on [her] side.” Quigg later clarified that, as of that time, she did not believe

she had the support of Board members Streets, Evans, or Nancy Hiers.

      At the beginning of the February 2011 renewal vote meeting, Quigg rejected

Morgan’s and Nesmith’s assistant superintendent proposal. Instead, Quigg

proposed a reorganization plan providing for various “directors” to oversee

different aspects of her administration. The School Board then voted five-to-two


                                           5
               Case: 14-14530       Date Filed: 02/22/2016      Page: 6 of 30


against renewing Quigg’s contract. School Board members Streets, Evans,

Nesmith, Morgan, and Hiers voted against Quigg. After the vote, Hiers told a

School District employee that she voted against Quigg because Quigg “needed a

strong male to work under her to handle problems, someone who could get tough.”

       A few months after the vote, Quigg filed a complaint with the Equal

Employment Opportunity Commission (EEOC) against the School District,

alleging sex discrimination and retaliation. The following year—in February

2012—the School District lodged a complaint against Quigg with the PSC. The

complaint was partly based on the documents the School Board sent to the PSC in

2010. The PSC found probable cause for the complaint and recommended

suspension of Quigg’s teaching license.

       Thereafter, Quigg filed her Title VII and § 1983 discrimination and

retaliation claims in district court. Quigg raised a number of claims against the

School District: (1) a Title VII and a § 1983 mixed-motive sex discrimination

claim for refusing to renew her contract; 2 (2) a Title VII retaliation claim for

refusing to renew her contract; and (3) a Title VII retaliation claim for filing the

PSC ethics complaint against her. In addition, Quigg brought a § 1983 mixed-

motive sex discrimination claim against Streets, Evans, Morgan, Nesmith, and


       2
        Quigg’s discrimination claims are based on both sex and gender. See Glenn v. Brumby,
663 F.3d 1312, 1316–17 (11th Cir. 2011) (concluding that sex discrimination under Title VII and
§ 1983 encompasses sex and gender-based discrimination).

                                              6
                Case: 14-14530       Date Filed: 02/22/2016       Page: 7 of 30


Hiers based on their individual votes against renewing her contract.3

       After the School District and School Board members moved for summary

judgment, the court held that Quigg presented only circumstantial evidence of

discrimination and, applying the McDonnell Douglas framework, concluded that

no triable issues of discrimination exist. The court also found that Quigg’s various

retaliation claims were without merit. Accordingly, the court granted summary

judgment to the School District and School Board members on all of Quigg’s

claims. This appeal followed.

                             II.   STANDARD OF REVIEW

       We review de novo a summary judgment determination, drawing “all

reasonable inferences in the light most favorable to the non-moving party.” See

Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011). Summary judgment

may be granted only if “there is no genuine issue as to any material fact and . . . the

moving party is entitled to a judgment as a matter of law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247, 106 S. Ct. 2505, 2510 (1986) (quoting Fed. R. Civ.

P. 56(c) (1985)). A genuine issue of material fact exists when “the evidence is

       3
         Quigg also raised (1) a Title VII retaliation claim against the School Board members
and (2) various Title VII and § 1983 single-motive discrimination claims. The district court
rejected all of these claims. We briefly address these claims here, as they warrant minimal
discussion on appeal. First, school board members cannot be sued in their individual capacity
under Title VII. See Busby v. City of Orlando, 931 F.2d 764, 772 (11th Cir. 1991) (per curiam).
Thus, the district court properly dismissed Quigg’s Title VII retaliation claim against the Board
members. Second, Quigg has failed to establish a genuine issue of material fact with respect to
her single-motive discrimination claims. As such, we affirm the court’s dismissal of those
claims.

                                                7
                  Case: 14-14530      Date Filed: 02/22/2016       Page: 8 of 30


such that a reasonable jury could return a verdict for the non[-]moving party.” Id.

at 248, 106 S. Ct. at 2510. Summary judgment is only appropriate if a case is “so

one-sided that one party must prevail as a matter of law.” See id. at 251–52, 106 S.

Ct. at 2512.

           III.    TITLE VII AND § 1983 DISCRIMINATION CLAIMS

       We first address Quigg’s Title VII and § 1983 mixed-motive sex

discrimination claims against the School District and School Board members.

“Title VII and [§] 1983 claims have the same elements where the claims are based

on the same set of facts,” and in such cases, the claims are subject to the same legal

analysis. See Rioux v. City of Atlanta, 520 F.3d 1269, 1275 n.5 (11th Cir. 2008)

(using a legal framework developed in the Title VII context to evaluate a § 1983

claim); Abel v. Dubberly, 210 F.3d 1334, 1338 n.3 (11th Cir. 2000) (per curiam).

Therefore, we will address Quigg’s discrimination claims together.

       Discrimination claims brought under Title VII and § 1983 are typically

categorized as either mixed-motive or single-motive claims. 4 An employee can

succeed on a mixed-motive claim by showing that illegal bias, such as bias based

on sex or gender, “was a motivating factor for” an adverse employment action,

“even though other factors also motivated” the action. 42 U.S.C. § 2000e–2(m);
       4
         Mixed-motive and single-motive discrimination are different theories of discrimination,
as opposed to distinct causes of action. Specifically, they serve as alternative causation standards
for proving discrimination. Cf. Univ. of Texas Sw. Med. Ctr. v. Nassar, ___ U.S. ___, 133 S. Ct.
2517, 2530 (2013). Nonetheless, for the sake of brevity, when discussing claims brought under
these theories, we refer to them as mixed-motive and single-motive “claims.”

                                                 8
                Case: 14-14530       Date Filed: 02/22/2016       Page: 9 of 30


see also Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287, 97 S.

Ct. 568, 576 (1977) (finding that a plaintiff can meet her burden in a § 1983 case

by showing a protected characteristic was a “motivating factor” in an adverse

action). In contrast, single-motive claims—which are also known as “pretext”

claims—require a showing that bias was the true reason for the adverse action. See

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 251–53, 101 S. Ct. 1089,

1092–93 (1981) (considering a single-motive, gender-based discrimination claim).

       Single-motive and mixed-motive discrimination claims can be established

with either direct or circumstantial evidence. See Desert Palace, Inc. v. Costa, 539
U.S. 90, 99–102, 123 S. Ct. 2148, 2154–55 (2003); Wilson v. B/E Aerospace, Inc.,

376 F.3d 1079, 1085 (11th Cir. 2004). Here, Quigg’s claims are based on

circumstantial evidence—the evidence “suggests, but does not prove, a

discriminatory motive.” 5 See Wilson, 376 F.3d at 1086.

       Quigg asserts that the district court erred in dismissing her discrimination

claims because: (1) the McDonnell Douglas framework is not the proper

framework for evaluating mixed-motive claims that rely on circumstantial

evidence; and (2) under the proper framework, she has established triable issues of

discrimination with respect to all of the appellees. Quigg’s threshold argument

requires us to address a novel question in our circuit, as we have yet to identify the

       5
        In comparison, direct evidence is evidence proving, without inference, that illegal
reasons motivated an adverse employment action. See Wilson, 376 F.3d at 1086.

                                                9
               Case: 14-14530       Date Filed: 02/22/2016       Page: 10 of 30


appropriate summary judgment framework for evaluating mixed-motive

discrimination claims based on circumstantial evidence. We begin with this issue.

   A. The Proper Summary Judgment Framework for Evaluating Mixed-
      Motive Claims Based on Circumstantial Evidence

       To resolve this novel issue, we proceed in three parts. First, we briefly

discuss the legal developments that have led to the emergence of circumstantial

evidence-based, mixed-motive claims in our circuit. Second, given that this court

has primarily used the McDonnell Douglas framework in evaluating circumstantial

evidence claims, we consider whether that framework is appropriate in the mixed-

motive context. Finally, rejecting the use of that framework, we identify the

proper approach—the mixed-motive framework identified in White.

   1. Relevant Legal Developments

       In Price Waterhouse v. Hopkins,6 the Supreme Court held, for the first time,

that an adverse employment action motivated by both legal and illegal reasons

constitutes actionable discrimination under Title VII. In a concurring opinion,

Justice O’Connor agreed that an employee can prove discrimination under a

mixed-motive theory, but she concluded that the employee must offer direct

evidence in support thereof. See id. at 276, 109 S. Ct. at 1804 (O’Connor, J.,

concurring).


       6
          490 U.S. 228, 109 S. Ct. 1775 (1989), superseded by statute, Civil Rights Act of 1991,
Tit. I § 107(a), 105 Stat. 1075.

                                               10
             Case: 14-14530      Date Filed: 02/22/2016    Page: 11 of 30


      A few years after Price Waterhouse, Congress amended Title VII by passing

42 U.S.C. § 2000e–2(m). Section 2000e–2(m) “responded to Price Waterhouse by

setting forth standards applicable in mixed-motive cases.” See Desert Palace, 539
U.S. at 94, 123 S. Ct. at 2151 (internal quotation marks omitted).

      In the years following the passage of § 2000e–2(m), our circuit and several

of our sister circuits relied on Justice O’Connor’s Price Waterhouse concurrence to

hold that direct evidence is required to prove a mixed-motive claim under the

section. See id. at 95, 123 S. Ct. at 2152 (citing Trotter v. Bd. of Trs. of Univ. of

Ala., 91 F.3d 1449, 1453–1454 (11th Cir. 1996)). In light of this “direct evidence”

requirement, employees relying on circumstantial evidence of discrimination could

not bring Title VII mixed-motive claims in our courts. Likewise, because “Title

VII and [§] 1983 claims have the same elements where the claims are based on the

same set of facts,” similar § 1983 claims were limited. See Rioux, 520 F.3d at

1275 n.5; but see Lee v. Russell Cty. Bd. of Educ., 684 F.2d 769, 774 (11th Cir.

1982) (suggesting that employees have always been able to prove “a[n] . . .

unconstitutional motive . . . by either circumstantial or direct evidence” in the §

1983 context (emphasis added)). Thus, post-Price Waterhouse, our court had no

need to determine the appropriate summary judgment framework for these types of

claims. However, the Supreme Court’s decision in Desert Palace departed from

our post-Price Waterhouse precedents and changed the legal landscape for mixed-


                                           11
             Case: 14-14530      Date Filed: 02/22/2016   Page: 12 of 30


motive claims in this circuit.

      In Desert Palace, the Supreme Court rejected Justice O’Connor’s Price

Waterhouse “direct evidence” requirement and held that an employee can prove a

mixed-motive case with direct or circumstantial evidence. See Desert Palace, 539
U.S. at 101–02, 123 S. Ct. at 2155. In doing so, the Court opened the door to

claims like Quigg’s. Yet, Desert Palace did not resolve the question of the

appropriate summary judgment framework for such claims. See id. at 92, 123 S.

Ct. at 2150 (solely considering whether circumstantial evidence is adequate to

trigger a mixed-motive jury instruction). Hence, the Supreme Court has left this

issue to the lower courts to resolve.

   2. An Examination of McDonnell Douglas

      Our court has primarily used the McDonnell Douglas framework to evaluate

circumstantial evidence-based discrimination claims at summary judgment. See,

e.g., Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005) (per

curiam) (“As [the plaintiff] attempts to prove discriminatory intent by

circumstantial evidence, his claims are subject to the McDonnell Douglas methods

of proof.”). Given this reliance on the McDonnell Douglas framework and

because the district court used that framework to evaluate Quigg’s claims, we must

first consider whether this approach resolves the question before us. It does not.

McDonnell Douglas is inappropriate for evaluating mixed-motive claims because it


                                          12
             Case: 14-14530     Date Filed: 02/22/2016    Page: 13 of 30


is overly burdensome when applied in the mixed-motive context.

      In McDonnell Douglas, the employee brought a single-motive

discrimination claim. See 411 U.S. at 801, 93 S. Ct. at 1824. In assessing this

claim, the Supreme Court established a three-part burden-shifting framework for

determining liability in discrimination cases. Id. at 802–05, 93 S. Ct. at 1824–26.

Under that framework, the employee first must show a prima facie case of

discrimination. Id. at 802, 93 S. Ct. at 1824. Then, the employer must articulate a

legitimate, nondiscriminatory reason for the adverse employment action. Id. at

802–03, 93 S. Ct. at 1824. Finally, the employee has to show that the proffered

reason is mere pretext. Id. at 804, 93 S. Ct. at 1825.

      This framework is fatally inconsistent with the mixed-motive theory of

discrimination because the framework is predicated on proof of a single, “true

reason” for an adverse action. See Burdine, 450 U.S. at 256, 101 S. Ct. at 1095.

To meet McDonnell Douglas’s “pretext” requirement, an employee must prove

that the “true reason” for an adverse action was illegal. See id., 101 S. Ct. at 1095.

In other words, an employee can only meet her burden under McDonnell Douglas

by showing the employer’s purported legitimate reasons “never motivated the

employer in its employment decisions or because [the reasons] did not do so in a

particular case.” See Price Waterhouse, 490 U.S. at 270, 109 S. Ct. at 1801

(O’Connor, J., concurring). Thus, if an employee cannot rebut her employer’s


                                          13
               Case: 14-14530       Date Filed: 02/22/2016      Page: 14 of 30


proffered reasons for an adverse action but offers evidence demonstrating that the

employer also relied on a forbidden consideration, she will not meet her burden.

Yet, this is the exact type of employee that the mixed-motive theory of

discrimination is designed to protect. See id. at 257–58, 109 S. Ct. at 1794–95

(plurality opinion). In light of this clear incongruity between the McDonnell

Douglas framework and mixed-motive claims, it is improper to use that framework

to evaluate such claims at summary judgment. 7

       The Sixth Circuit’s decision in White lends support to this conclusion. In

White, the Sixth Circuit likewise considered for the first time “the appropriate

summary judgment framework to apply to mixed-motive claims.” See 533 F.3d at

396. In undertaking this analysis, the court devoted significant attention to

McDonnell Douglas. See id. at 400–02. The court concluded that the McDonnell

Douglas approach is a single-motive framework—its burden-shifting steps are

designed to narrow the possible reasons for an adverse employment action, with

the goal of identifying whether discriminatory animus was “the ultimate reason”

for the action. See id. at 400–01 (citing Burdine, 450 U.S. at 256, 101 S. Ct. at

1095). The court then found that “this elimination of possible legitimate reasons . .

. is not needed when assessing whether trial is warranted in mixed-motive cases . . .

. [because] a plaintiff can win [a mixed-motive case] simply by showing that the

       7
         This holding does not affect our precedents regarding single-motive claims—it is clear
that the McDonnell Douglas framework is appropriate in that context.

                                               14
             Case: 14-14530    Date Filed: 02/22/2016   Page: 15 of 30


defendant’s consideration of a protected characteristic was a motivating factor.”

Id. at 401 (internal quotation mark omitted). Based on this finding, the court

rejected the McDonnell Douglas approach and established the above-discussed

mixed-motive framework. See id. at 400–01. Hence, the Sixth Circuit similarly

determined that McDonnell Douglas is inappropriate in the mixed-motive context

because it involves a more rigid analysis than is required for mixed-motive claims.

      Our rejection of the McDonnell Douglas framework in this context is also

supported by the majority of other circuits to consider the issue. The Second,

Third, Fifth, and Tenth Circuits have found that mixed-motive cases require an

approach that deviates from the McDonnell Douglas framework. See Holcomb v.

Iona Coll., 521 F.3d 130, 141–42 (2d Cir. 2008) (departing from the traditional

McDonnell Douglas framework after holding that “a plaintiff who . . . claims that

the employer acted with mixed motives is not required to prove that the

employer’s stated reason was a pretext”); Makky v. Chertoff, 541 F.3d 205, 214 (3d

Cir. 2008) (“The McDonnell Douglas burden-shifting framework does not apply in

a mixed-motive case in the way it does in a pretext case because the issue in a

mixed-motive case is not whether discrimination played the dispositive role but

merely whether it played a motivating part in an employment decision.” (internal

quotation marks omitted)); Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th

Cir. 2004) (adopting a “modified McDonnell Douglas approach” for mixed-motive


                                         15
               Case: 14-14530       Date Filed: 02/22/2016      Page: 16 of 30


cases); Fye v. Okla. Corp. Comm’n, 516 F.3d 1217, 1224–26 (10th Cir. 2008)

(finding that a framework derived from Price Waterhouse, rather than McDonnell

Douglas, governs mixed-motive claims).

       Furthermore, the Fourth, Seventh, Ninth, and D.C. Circuits do not require

the use of the McDonnell Douglas framework in mixed-motive cases involving

circumstantial evidence. See, e.g., Diamond v. Colonial Life & Acc. Ins. Co., 416
F.3d 310, 318 (4th Cir. 2005) (allowing employees to survive a motion for

summary judgment through the McDonnell Douglas framework or by simply

showing a genuine issue of material fact exists as to whether an illegal reason was

a motivating factor in an adverse action); Hossack v. Floor Covering Assocs. of

Joliet, Inc., 492 F.3d 853, 860–62 (7th Cir. 2007) (same); McGinest v. GTE Serv.

Corp., 360 F.3d 1103, 1122 (9th Cir. 2004) (same); Fogg v. Gonzales, 492 F.3d
447, 451 & n.* (D.C. Cir. 2007) (same). 8

       In fact, the Eighth Circuit is alone in holding that, post-Desert Palace, the

McDonnell Douglas approach must be applied in the present context. See Griffith

v. City of Des Moines, 387 F.3d 733, 736 (8th Cir. 2004); but see id. at 739–48

(Magnuson, J., concurring specially) (disagreeing with the majority that the

“McDonnell Douglas paradigm” is appropriate for evaluating mixed-motive

       8
          While declining to analyze the role of McDonnell Douglas post-Desert Palace, the First
Circuit appears to have adopted a summary judgment approach similar to the Fourth, Seventh,
Ninth, and D.C. Circuits’ approaches. See Chadwick v. WellPoint, Inc., 561 F.3d 38, 45 & n.8
(1st Cir. 2009).

                                              16
               Case: 14-14530       Date Filed: 02/22/2016       Page: 17 of 30


claims).

   3. Identifying the Appropriate Framework

       Given that McDonnell Douglas is not appropriate for examining mixed-

motive claims at summary judgment, we adopt the framework put forth by the

Sixth Circuit in White. 9 That framework requires a court to ask only whether a

plaintiff has offered “evidence sufficient to convince a jury that: (1) the defendant

took an adverse employment action against the plaintiff; and (2) [a protected

characteristic] was a motivating factor for the defendant’s adverse employment

action. See White, 533 F.3d at 400 (internal quotation marks omitted). In other

words, the court must determine whether the “plaintiff has presented sufficient

evidence for a reasonable jury to conclude, by a preponderance of the evidence,

that [her protected characteristic] was a motivating factor for [an] adverse

employment decision.” Id. at 401 (quoting Desert Palace, 539 U.S. at 101, 123 S.

Ct. at 2155). This approach is consistent with the mixed-motive theory of

discrimination and our case law. Additionally, it is supported by precedents from a


       9
         Title VII and § 1983 discrimination claims involving similar facts warrant the same
evidentiary framework. See, e.g., Vessels, 408 F.3d at 767 (applying the McDonnell Douglas
framework to Title VII and § 1983 claims). Therefore, the mixed-motive framework that we
adopt from White applies to both Title VII and § 1983 circumstantial evidence-based, mixed-
motive claims. However, this finding does not disturb our holding in Harris v. Shelby County
Board of Education, 99 F.3d 1078 (11th Cir. 1996), regarding the application of the “same
decision” defense to Title VII and § 1983 mixed-motive claims. As discussed more below, in
Harris, we held that the “same decision” defense does no more than allow an employer to avoid
damages and certain forms of equitable relief in a Title VII case, but in the § 1983 context, the
defense serves as a complete bar to liability. See id. at 1084–85 & n.5.

                                               17
             Case: 14-14530     Date Filed: 02/22/2016    Page: 18 of 30


number of other circuits.

      First, the framework identified in White aligns with the mixed-motive theory

of discrimination because it directly incorporates the “motivating factor” language

used in Price Waterhouse and § 2000e–2(m) to describe mixed-motive claims. See

42 U.S.C. § 2000e–2(m); Price Waterhouse, 490 U.S. 249, 109 S. Ct. at 1790

(plurality opinion). It also does not call for the unnecessary burden-shifting

required by McDonnell Douglas, nor does it suffer from McDonnell Douglas’s

pitfall of demanding that employees prove pretext.

      Second, the framework is consistent with our precedents setting forth the

guiding legal standard for examining discrimination claims at the summary

judgment stage of the case. Although we primarily have relied on McDonnell

Douglas when considering circumstantial evidence-based claims at summary

judgment, we have held that McDonnell Douglas is not “the sine qua non for a

plaintiff to survive a summary judgment motion in an employment discrimination

case.” See Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011).

Rather, the crux of the analysis at the summary judgment stage is whether the

plaintiff has offered sufficient evidence to establish a genuine issue of

discrimination. See id. Accordingly, “the plaintiff will always survive summary

judgment if [s]he presents circumstantial evidence that creates a triable issue

concerning the employer’s discriminatory intent.” Id.; see also Hamilton v.


                                          18
                Case: 14-14530       Date Filed: 02/22/2016      Page: 19 of 30


Southland Christian Sch., Inc., 680 F.3d 1316, 1320 (11th Cir. 2012). The

framework we adopt from White requires the same analysis emphasized in these

precedents—a straightforward inquiry into whether the plaintiff has presented

sufficient evidence of mixed-motive discrimination to establish a jury issue.

      Finally, a number of other circuits’ approaches to circumstantial evidence-

based mixed-motive claims support our adoption of the mixed-motive framework

put forth in White. In particular, the Fourth, Seventh, Ninth, and D.C. Circuits

likewise require plaintiffs to show only that a genuine issue of material fact exists

as to whether an illegal reason was a motivating factor in an adverse employment

action. See, e.g., Diamond, 416 F.3d at 318; Hossack, 492 F.3d at 860–62;

McGinest, 360 F.3d at 1122; Fogg, 492 F.3d at 451 & n.*.

      Having identified the appropriate framework for considering the claims

brought by Quigg, we turn to her Title VII and § 1983 claims against the School

District and then to her § 1983 claims against the individual School Board

members.

   B. Title VII and § 1983 Claims Against the School District

      Quigg asserts the School District is liable for sex discrimination under Title

VII and § 1983 because the School Board’s decision not to renew her contract was

based on her sex and gender. 10 The School District responds that the Board’s


      10
           Because the School Board is the School District’s governing body, “deliberate

                                                19
               Case: 14-14530       Date Filed: 02/22/2016       Page: 20 of 30


decision not to renew Quigg’s contract was solely based on legitimate, non-

discriminatory reasons. The School District also argues that, even assuming a

triable issue of mixed-motive discrimination exists, it is entitled to partial summary

judgment on Quigg’s § 1983 claims and complete summary judgment on her Title

VII claims because the Board would have made the “same decision” regardless of

her sex. We hold that (1) Quigg has demonstrated a genuine issue of material fact

as to whether the School District discriminated against her, and (2) the School

District’s “same decision” defense fails at this stage. As such, Quigg’s claims

against the School District survive summary judgment.

   1. Quigg Has Established a Triable Issue of Mixed-Motive Discrimination

       We turn to the mixed-motive framework identified in White to resolve this

issue. Given that the School District’s refusal to renew Quigg’s contract was

clearly an adverse employment action, the only question before us is whether

Quigg has presented sufficient evidence for a reasonable jury to conclude that her

sex or gender was a motivating factor in the decision not to renew her contract.

We conclude that she has met this burden. Various statements made by School

Board members Nesmith, Morgan, and Hiers indicate that sex or gender-based bias

was a motivating factor in their votes against her. Therefore, a jury could find that

indifference” analysis is not required here. See Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397,
404–07, 117 S. Ct. 1382, 1388–90 (1997) (“[P]roof that a [public entity’s] legislative body or
authorized decisionmaker has intentionally deprived a plaintiff of a federally protected right
necessarily establishes that the [public entity] acted culpably.”).


                                               20
             Case: 14-14530     Date Filed: 02/22/2016    Page: 21 of 30


illegal bias played a role in the Board’s decision.

      An employee challenging a decision made by a board can succeed on a

mixed-motive claim if she demonstrates that “discriminatory input,” such as sex or

gender-based bias, factored into the board’s “decisional process.” See Price

Waterhouse, 490 U.S. at 272, 109 S. Ct. at 1802 (O’Connor, J., concurring).

Statements by the board’s members or others involved with the board’s decisional

process that suggest bias can serve as evidence of discrimination. See id. at 251,

109 S. Ct. at 1791 (plurality opinion) (explaining that “stereotyped remarks can

certainly be evidence that gender played a part” in an adverse employment action);

Vessels, 408 F.3d at 771 (finding that statements indicating bias in favor of a racial

group constituted circumstantial evidence of discrimination); Maddow v. Procter

& Gamble Co., 107 F.3d 846, 852 (11th Cir. 1997) (concluding that statements

suggesting a preference for younger employees were circumstantial evidence of

discrimination). However, “[r]emarks at work that are based on sex stereotypes do

not inevitably prove that gender played a part in a particular employment

decision.” Price Waterhouse, 490 U.S. at 251, 109 S. Ct. at 1791. When an

employee raising a mixed-motive claim relies solely on remarks that indirectly

evidence discrimination, the employee must show the circumstances surrounding

the remarks create a genuine issue of material fact that the employer “actually

relied on her [sex or] gender in making its decision.” See id., 109 S. Ct. at 1791.


                                          21
               Case: 14-14530        Date Filed: 02/22/2016        Page: 22 of 30


       Quigg offers the following statements by Nesmith, Morgan, and Hiers as

evidence of discrimination: (1) Nesmith’s statement to a school parent that “it is

time to put a man in there”; (2) Morgan’s and Nesmith’s recommendation to Quigg

that she hire a tough “hatchet man” to serve as assistant superintendent; (3)

Morgan’s statement to Quigg that she should consider a male assistant

superintendent because it is important to achieve gender balance in the school

administration; and (4) the comment by Hiers shortly after the renewal vote that

she voted against Quigg because Quigg “needed a strong male to work under her to

handle problems, someone who could get tough.”

       These statements indicate that Nesmith, Morgan, and Hiers preferred men—

or, at the least, individuals with masculine characteristics—for positions within the

office of the superintendent. As such, the statements are circumstantial evidence

of discrimination. 11 See Vessels, 408 F.3d at 771; Maddow, 107 F.3d at 852.


       11
          Quigg claims the statements rise to direct, not circumstantial, evidence of
discrimination. As noted above, direct evidence is evidence that “proves the existence of a fact
without inference or presumption.” Wilson, 376 F.3d at 1086 (internal quotation marks omitted).
“[O]nly the most blatant remarks, whose intent could mean nothing other than to discriminate on
the basis of some impermissible factor constitute direct evidence of discrimination.” Id. (internal
quotation marks omitted). None of the statements meet this standard. Although each statement
indicates a desire for a male presence in the superintendent’s office, the statements all require
inference to reach the conclusion that the Board members voted against Quigg based on her sex
or gender. Nesmith’s “it is time we put a man in there” statement is illustrative. It is unclear
whether this statement referred to the proposed assistant superintendent position, the office of the
superintendent generally, or Quigg’s position. If the latter, the statement would clearly be direct
evidence. But, a presumption or inference is required to conclude the statement referred to
Quigg’s position, and if it referred to the proposed assistant superintendent position or the office
of the superintendent generally, it only shows a desire to have a male presence in the office of
the superintendent. Such a desire does not necessarily lead to the conclusion that Nesmith

                                                22
               Case: 14-14530       Date Filed: 02/22/2016      Page: 23 of 30


Moreover, a jury could find that the circumstances surrounding the statements

prove this bias played a role in Nesmith’s, Morgan’s, and Hiers’s votes against

Quigg. The statements were far from stray remarks at the workplace based on sex

stereotypes. See Price Waterhouse, 490 U.S. at 251, 109 S. Ct. at 1791. Rather,

Nesmith, Morgan, and Hiers made the statements (1) during conversations about

whether to renew Quigg’s contract, (2) in relative temporal proximity to the vote,

and (3) specifically referring to the composition of the office of the superintendent.

Accordingly, “taken together and in the light most favorable to” Quigg, see

Mathews v. Crosby, 480 F.3d 1265, 1275 (11th Cir. 2007), the statements establish

a jury issue as to whether sex or gender-based bias was a motivating factor in the

School Board’s decision not to renew her contract.

   2. The School District’s “Same Decision” Defense Fails

       The School District asserts that it has successfully raised an affirmative

defense to Quigg’s claims—the “same decision” defense. Section 2000e–

5(g)(2)(B) of Title VII provides that if an employer can demonstrate it “would

have taken the same action in the absence of the impermissible motivating factor,

the court . . . shall not award damages” or certain equitable relief. 42 U.S.C. §

2000e–5(g)(2)(B). This defense is also available under § 1983; however, under §


wanted to remove Quigg—Nesmith may have wanted Quigg and a male to serve in the office of
the superintendent together, with Quigg retaining her position. Thus, some presumption is
required for the statement to be considered proof that Nesmith discriminated against Quigg based
on her sex or gender.

                                              23
              Case: 14-14530      Date Filed: 02/22/2016   Page: 24 of 30


1983 the defense serves as a complete bar to liability. See Harris, 99 F.3d at 1084

n.5. The School District argues it is entitled to partial summary judgment on

Quigg’s Title VII claim and complete summary judgment on her § 1983 claim

because the School Board would have voted against renewing her contract

regardless of any illegal bias.

       Under Georgia law, if a majority of the School Board—four members—had

voted in favor of renewing Quigg’s contract, her contract would have been

renewed. See O.C.G.A. § 20-2-57. Hence, for its “same decision” defense to

succeed, the School District must show that Quigg would not have garnered four

votes in favor of renewal even if illegal bias did not affect the Board’s decision-

making process. Given that two Board members voted in favor of renewal, if a

triable issue exists as to whether two of the five members who voted against

renewal would have voted differently but for illegal bias, then the School District’s

defense fails at this stage.

       The School District claims it has presented evidence showing that all five

Board members who voted against renewal—Streets, Evans, Hiers, Nesmith, and

Morgan—would have done so regardless of Quigg’s sex or gender. We agree with

the School District with respect to Streets, Evans, and Hiers, but hold that a triable

issue exists as to whether Nesmith and Morgan would have made the same

decision absent bias.


                                           24
               Case: 14-14530    Date Filed: 02/22/2016   Page: 25 of 30


         The School District argues that Streets, Evans, and Hiers ultimately voted

against renewing Quigg’s contract because they personally clashed with Quigg and

felt her performance was subpar. The School District points to several pieces of

evidence in support of this assertion. Streets and Evans never made any comments

suggesting illegal bias; their deposition testimony and performance evaluations of

Quigg show that they felt her performance was inadequate; and their and Quigg’s

deposition testimony demonstrate ongoing personal animosity between them and

Quigg, including tension resulting from Quigg’s negative attitude towards them

and her attempt to remove them from the School Board during the 2010 election.

Likewise, Hiers rated Quigg as “unacceptable” in several categories on her

individual performance evaluation of Quigg in 2010 and testified that Quigg

created a toxic atmosphere in the school system. Most importantly, Quigg

admitted that, as of December 2010, Streets, Evans, and Hiers were “not on [her]

side.”

         When this evidence is combined, no genuine issue exists as to whether

Hiers, Streets, and Evans would have made the same decision absent illegal bias.

Quigg’s admission a few months before the renewal vote that Streets, Evans, and

Hiers were “not on [her] side” is compelling evidence that issues unrelated to

Quigg’s sex or gender dictated their votes. The context surrounding this admission

demonstrates that Quigg believed Streets, Evans, and Hiers did not support her


                                           25
             Case: 14-14530     Date Filed: 02/22/2016    Page: 26 of 30


because of various personal and professional disagreements. Taken alone, Quigg’s

admission would not be enough to carry the School District’s burden at summary

judgment, but the other evidence showing Streets, Evans, and Hiers had

dysfunctional relationships with Quigg and were unsatisfied with her performance

confirms that their votes would have been the same regardless of Quigg’s sex or

gender. See Steger v. Gen. Elec. Co., 318 F.3d 1066, 1076 (11th Cir. 2003) (“A

‘same decision’ defense can be sufficiently supported by evidence showing . . . the

plaintiff’s lack of qualifications . . . based on reprimands for poor performance[,]

. . . a negative attitude, and communication difficulties.”).

      Regarding Nesmith and Morgan, we reach a different conclusion.

According to the School District, Nesmith and Morgan would have voted against

Quigg regardless of her sex or gender because she refused to adopt their

reorganization plan. However, the only evidence the School District offers in

direct support of this claim is self-serving testimony from Morgan and Nesmith.

See Anderson, 477 U.S. at 255, 106 S. Ct. at 2513 (holding that summary judgment

on an issue is not appropriate where the issue implicates “[c]redibility

determinations”). Furthermore, even assuming that the evidence supported the

School District’s argument, the argument fails on its own terms. Taking the

evidence in the light most favorable to Quigg, a jury could conclude that the

reorganization plan proposed by Morgan and Nesmith was motivated by sex or


                                          26
             Case: 14-14530     Date Filed: 02/22/2016    Page: 27 of 30


gender-based bias given the plan’s emphasis on a tough, “hatchet man” assistant

superintendent. That is to say, a jury could find that a decision based on Quigg’s

rejection of the plan was tantamount to a decision based on sex or gender.

Therefore, a showing that Nesmith and Morgan voted against Quigg because she

rejected their plan would not provide sufficient evidentiary support that their

decisions were made without regard to sex.

      Because a jury could find that Nesmith and Morgan would have voted

differently but for illegal bias, the School District’s “same decision” defense fails

at this stage. If Nesmith and Morgan had voted to renew Quigg’s contract, Quigg

would have obtained the four votes needed for renewal, and the School Board

would have made a different decision. Thus, Quigg’s Title VII and § 1983 claims

against the School District survive summary judgment.

          C. Section 1983 Claims Against School Board Members

      Quigg also contends that the district court erred in granting summary

judgment on her individual § 1983 claims against Streets, Evans, Hiers, Morgan,

and Nesmith. She asserts that Streets, Evans, Hiers, Morgan, and Nesmith each

discriminated against her by voting against renewing her contract. In response,

Streets, Evans, Hiers, Morgan, and Nesmith offer arguments similar to those that

the School District relied on in addressing Quigg’s discrimination claims against it.

      We hold that summary judgment was proper as to Streets, Evans, and Hiers


                                          27
             Case: 14-14530     Date Filed: 02/22/2016   Page: 28 of 30


but inappropriate for Morgan and Nesmith. First, as previously discussed, the

“same decision” defense serves as a complete bar to liability in the § 1983 context,

Harris, 99 F.3d at 1084 n.5, and the evidence demonstrates that Streets, Evans, and

Hiers would have voted against renewing Quigg’s contract regardless of Quigg’s

sex or gender. Second, as demonstrated by Nesmith’s and Morgan’s various

statements suggesting sex and gender-based bias, a triable issue exists as to

whether an illegal reason was a motivating factor in Nesmith’s and Morgan’s votes

against renewal. In addition, Nesmith and Morgan have failed to show that they

are entitled to summary judgment under the “same decision” defense—their

arguments on this point mirror the School District’s unpersuasive arguments.

                  IV.    TITLE VII RETALIATION CLAIMS

      The district court properly granted summary judgment to the School District

on both of Quigg’s Title VII retaliation claims. To prove retaliation, an employee

must show that: (1) she engaged in protected activity, such as opposing an

unlawful employment practice; (2) she suffered an adverse employment action;

and (3) a causal connection exists between the activity and adverse action.

Brungart v. BellSouth Telecomm., Inc., 231 F.3d 791, 798 (11th Cir. 2000).

Quigg’s claims fail because neither presents a triable issue as to causation.

      Quigg first argues that she rejected Nesmith’s and Morgan’s reorganization

plan because she believed the plan was discriminatory and the School Board voted


                                          28
               Case: 14-14530       Date Filed: 02/22/2016       Page: 29 of 30


against her in retaliation for this protected activity. But, even taking the evidence

in the light most favorable to Quigg, the Board could not have known that, in

rejecting the plan, Quigg was undertaking protected activity. 12 Quigg never

communicated to the School District, the Board members, or any other relevant

parties that she opposed the plan because she thought it was discriminatory. 13

Without any knowledge amongst the Board that Quigg engaged in protected

activity, Quigg cannot show that the activity caused the adverse renewal vote. See

Durley v. APAC, Inc., 236 F.3d 651, 658 (11th Cir. 2000).

       Quigg next asserts that the School District engaged in retaliation by filing

the PSC ethics complaint against her after she pursued an action with the EEOC.

However, the School District raised concerns with the PSC about the subject

matter of its complaint well before Quigg’s EEOC filing, and the School District

did not formally lodge the complaint until five months after Quigg’s EEOC filing.

Furthermore, the PSC found “probable cause” following its investigation of the

complaint, showing that the School District had legitimate reasons for the

complaint. Based on this evidence, no triable issue of causation exists. See Drago

       12
           Because Quigg’s claim fails for lack of causation, we do not address whether her
rejection of the plan constituted protected activity. We merely assume, for the sake of argument,
that this action was protected activity.
        13
           Quigg contends that, during a conversation with Nesmith and Morgan about the
Board’s vote, she informed them that she found the plan discriminatory by stating, “I’m
constantly you know, looking at that and sometimes I am uncomfortable with something like
that.” However, this comment was not in reference to the reorganization plan. Indeed,
throughout this and other conversations with Nesmith and Morgan, Quigg indicated that she
disagreed with the plan simply because she did not feel she needed an assistant superintendent.

                                               29
             Case: 14-14530     Date Filed: 02/22/2016    Page: 30 of 30


v. Jenne, 453 F.3d 1301, 1308 (11th Cir. 2006) (dismissing retaliation claim

because the employer contemplated the action prior to the protected activity and

the adverse action occurred more than three months after the protected activity).

                                V.   CONCLUSION

      In sum, we hold that the McDonnell Douglas framework is not applicable to

mixed-motive discrimination claims based on circumstantial evidence; instead, the

mixed-motive framework set forth in White is the appropriate framework for

examining these claims. Applying that framework to Quigg’s discrimination

claims, we conclude that the district court erred in dismissing her Title VII and §

1983 mixed-motive claims against the School District and her § 1983 mixed-

motive claims against Morgan and Nesmith. However, we hold that the court

properly granted summary judgment on Quigg’s § 1983 discrimination claims

against Streets, Evans, and Hiers. Finally, we affirm the district court’s dismissal

of all of Quigg’s retaliation claims. Thus, we affirm in part, reverse in part, and

remand for proceedings consistent with this opinion.

      AFFIRMED IN PART, REVERSED IN PART.




                                          30